DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26, 28, 33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12 and 15 of US Patent 10861162 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21, 26, 28, 33 and 35 of the instant application is anticipated by US Patent claims 1, 5, 8, 12 and 15 in that claims 1, 5, 8, 12 and 15 of the US Patent contain all the limitations of claims 21, 26, 28, 33 and 35  of the instant application. Claims 21, 26, 28, 33 and 35 of the instant application therefore is not patently distinct from the US Patent claims and as such is unpatentable for obvious-type double patenting. Specifically, claims 21, 26, 28, 33 and 35 of the instant application is anticipated by US Patent claims 1, 5, 8, 12 and 15, respectively.
Claims of Instant Application 17/086,108
Claims of US PATENT 10861162 B2
21. A system comprising: at least one processor; and at least one memory including instructions which, when executed by the at least one processor, cause the system to perform operations comprising: 
receiving, at a client computer, a digital image comprising a representation of multiple physical objects; 










identifying, based on pixels extracted at the client computer, a separate minimum bounding region for each of a plurality of potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.
1. A system comprising: a computer readable medium having instructions stored there on, which, when executed by a processor, cause the system to perform operations comprising: 

receiving, at a client computer, a digital image from a third-party website, the digital image comprising a representation of multiple physical objects; 
copying, at the client computer, the digital image into a temporary canvas to generate pixels to enable analyzing,
identifying, and cropping at the client computer; analyzing, at the client computer, the digital image to identify a plurality of potential object areas, each of the plurality of potential object areas having pixels with colors similar to the other pixels within the potential object area; identifying, at the client computer, a separate minimum bounding region for each of the individual identified potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, the pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.
26. The system of claim 21, wherein operations further comprise: causing, the client device, display of the digital image including an overlay visually identifying a center of each of the separate minimum bounding regions in the digital image.
5. The system of claim 1, wherein the instructions further cause the system to cause display of the digital image on a display, including an overlay visually identifying a center of each of the minimum bounding regions in the digital image.
28. A method comprising: receiving, at a client computer, a digital image comprising a representation of multiple physical objects; 










identifying, based on pixels extracted at the client computer, a separate minimum bounding region for each of a plurality of potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.
8. A method comprising: receiving, at a client computer, a digital image from a third-party website, the digital image comprising a representation of multiple physical objects; copying, at the client computer, the digital image into a temporary canvas to generate pixels to enable analyzing, identifying, and cropping at the client computer; analyzing, at the client computer, the digital image to identify a plurality of potential object areas, each of the plurality of potential object areas having pixels with colors similar to the other pixels within the potential object area;
identifying, at the client computer, a separate minimum bounding region for each of the individual identified potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, the pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.
33. The method of claim 28, further comprising: causing, the client device, display of the digital image including an overlay visually identifying a center of each of the separate minimum bounding regions in the digital image.
12. The method of claim 8, further comprising causing display of the digital image on a display, including an overlay visually identifying a center of each of the minimum bounding regions in the digital image.
35. A non-transitory computer-readable storage medium including program code, which when executed by at least one processor causes operations comprising: receiving, at a client computer, a digital image comprising a representation of multiple physical objects; 










identifying, based on pixels extracted at the client computer, a separate minimum bounding region for each of a plurality of potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising: receiving, at a client computer, a digital image from a third-party website, the digital image comprising a representation of multiple physical objects; copying, at the client computer, the digital image into a temporary canvas to generate pixels to enable analyzing, identifying, and cropping at the client computer; analyzing, at the client computer, the digital image to identify a plurality of potential object areas, each of the plurality of potential object areas having pixels with colors similar to the other pixels within the potential object area; identifying, at the client computer, a separate minimum bounding region for each of the individual identified potential object areas, the separate minimum bounding region being a smallest region of a particular shape that bounds the corresponding potential object area; cropping, at the client computer, the pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.



Allowable Subject Matter
Claims 21-35 are not rejected with prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, and similarly regarding claims 28 and 35, the prior art of record, alone or in combination, fails to teach at least “cropping, at the client computer, pixels within a selected minimum bounding region from the digital image, wherein the cropping includes removing the pixels from the digital image; sending, at the client computer and to a publication system including an object recognition service, the cropped pixels within the selected minimum bounding region to identify an object represented by the cropped pixels within the selected minimum bounding region; and receiving, at the client computer and in response to sending the cropped pixels within the selected minimum bounding region, a listing from the publication system, the listing including at least one product matching the object represented by the cropped pixels.”
At best, Haden (US 20150125042) teaches in ¶0022-0024 & ¶0062 i.e. server comprising at least one processor adapted to process the set of image data to generate a set of salient objects identified from the set of image data, the at least one processor further adapted to generate a set of processed data from the identified set of salient objects; The extracted and detected areas are then further processed to select a region of interest around the detected vehicle area at 1010. At step 1012 the system then searches for salient objects within the extracted area (e.g., license plate, make name, logos, stickers, etc.). Any salient objects found in 1012 are then categorized into text data or image data at 1014. The system at 1016 matches image data (such as vehicle logo) to images of known objects to decide on a caption to be assigned to the extracted object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669